Title: From John Adams to James Warren, 28 September 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Septr. 28. 1775
      Dr sir
     
     I write at this Time, only to remind you that I have received no Letters.
     
     Let me intreat the earliest Attention of our Houses, to the Accounts and Vouchers of our Province. Accounts must be exact and Vouchers genuine, or We shall suffer. The whole Attention of every Member of both Houses, would be not improfitably employed upon this subject untill it is finished.
     The Accounts, I mean are of Ammunition, such as Powder, Ball, Cartridges—Artillery, Cannon Field Pieces, Carriages—Camp Equipage, Cantins, Kettles, Spoons &c Tents, Canvas &c &c &c.
     Provisions, Bread, Meat, Meal, Peas, every Thing in short. In fine it is idle for me to enter to detail. The Pay and Cloathing of the Troops &c &c.
     But I must entreat, to have these Accounts and Vouchers. I do beseech that it may be remembered that I was importunate, on this Head with several Gentlemen, when I was with you.
    